Citation Nr: 0932926	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

2.  Entitlement to an increased evaluation greater than 10 
percent for peripheral neuropathy right lower extremity.

3.  Entitlement to an increased evaluation greater than 10 
percent for peripheral neuropathy left lower extremity.

4.  Entitlement to an increased evaluation greater than 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 Regional Office (RO) in 
Waco, Texas rating decision, which denied the claim for 
service connection for bilateral carpel tunnel syndrome and 
continued the Veteran's 20 percent evaluation for diabetes 
mellitus.  The decision also continued separate 10 percent 
ratings assigned for service-connected peripheral neuropathy, 
right and left lower extremities.  The Veteran properly 
appealed these issues in his October 2005 substantive appeal.  
The issues were subsequently adjudicated several times in 
supplemental statements of the case (SSOC).  

Beginning with the November 2007 SSOC, however, the issues of 
entitlement to increased ratings for peripheral neuropathy 
were not noted or addressed in this or subsequent 
adjudications or hearings.  While the Veteran may have 
intended to withdraw these claims, as no formal notice of 
withdrawal has been received the Board will consider the 
claims on the merits.  See 38 C.F.R. § 20.204 (2008).

The Veteran had a local hearing with an RO representative in 
November 2007 and a hearing before the undersigned Veterans 
Law Judge in April 2009.  A transcript of each proceeding has 
been associated with the claims folder.

The record reflects that after the final supplemental 
statements of the case (SSOC) addressing the issues decided 
herein, additional relevant evidence was received by VA.  No 
subsequent SSOCs were issued, but the Veteran recently 
submitted new evidence accompanied by a waiver of initial 
review by the agency of original jurisdiction (AOJ) in 
accordance with 38 C.F.R. § 20.1304 (2008).  Thus, as the 
Veteran has expressed a desire to seek appellate review 
without having the file returned to the AOJ, the Board finds 
no prejudice in proceeding with review.

The issue of service connection for bilateral carpel tunnel 
syndrome is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right lower extremity peripheral neuropathy 
is manifested by evidence of sciatic pain, loss of reflexes, 
and loss of sensation, but without muscle atrophy, weakness, 
or decreased strength.

2.  The Veteran's left lower extremity peripheral neuropathy 
is manifested by evidence of sciatic pain, loss of reflexes, 
and loss of sensation, but without muscle atrophy, weakness, 
or decreased strength.

3.  The Veteran's diabetes mellitus requires the daily use of 
insulin and a restricted diet, but the objective evidence 
does not show that his diabetes requires regulation of 
activities; he has participated in regular physical therapy 
and in an exercise program for other musculoskeletal 
injuries.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right lower extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8520 (2008).

2.  The criteria for a disability rating greater than 10 
percent for left lower extremity peripheral neuropathy have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, DC 8520 (2008).

3.  The criteria for a disability rating greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 DC 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased rating, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in November 2003, March 2006, and May 2008 
satisfied many of the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The March 2006 and May 2008 letters explained to the Veteran 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, a compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
Veteran's employment and daily life; 

(2) if the Diagnostic Code under which the Veteran is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the Veteran's employment and daily 
life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of 
that requirement to the Veteran; 

(3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  With 
respect to the Veteran's claim for an increased rating for 
his service-connected diabetes mellitus, the May 2008 letter 
satisfied the above requirements, and the claim was 
subsequently readjudicated following issuance of this notice. 

With respect to the Veteran's claims for increased rating for 
his right and left lower extremity peripheral neuropathy, for 
the following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  
Specifically, in November 2003 and March 2006, the RO sent 
the Veteran VCAA letters, which indicated that he should 
provide evidence showing that his service-connected right and 
left lower extremity peripheral neuropathy had increased in 
severity.  In addition, the Veteran was questioned about his 
daily life, with regards to his lower extremity peripheral 
neuropathy, during the course of the July 2008 and August 
2008 VA examinations.  The Veteran provided statements at 
these examinations in which he detailed the impact of his 
disability on his life.  While notification of the specific 
rating criteria was provided in the statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
Veteran has demonstrated actual knowledge of the regulations 
used to evaluate his disability, based on his oral and 
written arguments.  Moreover, following the issuance of the 
SOC, the Veteran was provided a supplemental statement of the 
case (SSOC).   The March 2006 letter noted that a disability 
rating would be determined by application of the ratings 
schedule and relevant Diagnostic Codes based on the extent 
and duration of the signs and symptoms of his disability and 
its impact on his daily life.  See Vazquez-Flores, supra.  
The VCAA letters also provided notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim for an increased rating.  

In light of the notice given, and the questions asked on 
examination, the Board finds that a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened.  Thus, the Board further finds that 
any notice defect as to the requirements of Vazquez-Flores is 
nonprejudicial. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations in March 2004, 
June 2005, August 2006, January 2007, and July 2008.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's condition 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds these examination reports to be thorough and 
consistent with contemporaneous VA and private treatment 
records.  As will be discussed in greater detail below, the 
examination reports were based on review of the claims file, 
including relevant medical records specifically discussed in 
the reports, an interview with the Veteran, and physical 
examination.  Thus, the examinations in this case are 
adequate upon which to base a decision with regards to these 
claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).
 
Peripheral Neuropathy

The Veteran is currently rated separately at 10 percent each 
under DC 8520 for his right and left lower extremity 
peripheral neuropathy.  The Veteran claims that his current 
ratings do not adequately quantify his level of impairment 
and contends he is entitled to a higher rating.  

Neurological impairments affecting the sciatic nerve are 
evaluated under DC 8520.  For diseases of the peripheral 
nerves, disability ratings are based on whether there is 
complete or incomplete paralysis of the particular nerve.  
The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Complete paralysis of the sciatic nerve 
is evidenced by the foot dangled and dropped, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 
(2008).  As none of the manifestations of complete paralysis 
are present, the medical evidence does not support a finding 
of complete paralysis of the sciatic nerve here. 
 
Disability ratings for diseases of the peripheral nerves 
under DC 8520 are based on relative loss of function of the 
involved extremity with attention to the site and character 
of the injury, the relative impairment of motor function, 
trophic changes, or sensory disturbances.  See 38 C.F.R. § 
4.120.  Under DC 8520, for incomplete paralysis, as is the 
case here, DC 8520 provides for a 10 percent disability 
rating if the condition is mild.  If the condition is 
considered "moderate," a 20 percent disability rating is 
provided.  If the condition is considered "moderately 
severe," a 40 percent disability rating is provided and a 60 
percent rating is provided for conditions considered 
"severe, with marked muscular atrophy."  The Board observes 
that the words "mild," "moderate," and "severe" as used 
in the various DCs are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2008).

The Veteran was service-connected for bilateral peripheral 
neuropathy in December 2001.  From the year preceding the 
Veteran's claims for increased ratings, during a March 2004 
VA examination, sensory examination revealed normal position 
sensation, light touch, pinprick, and vibratory sensations in 
both lower extremities.  A June 2005 VA examination report 
noted complaints of numbness, tingling, and sharp pain in 
both feet.  During an August 2006 VA examination the Veteran 
reported numbness, tingling, and pain in both feet that was 
gradually worsening.  The examiner noted the March 2003 EMG's 
impression of sensory, motor, peripheral neuropathy, 
secondary to diabetes mellitus.  Sensory examination revealed 
decreased sensation to light touch at the bottom of the feet.

In January 2007 the Veteran was afforded a VA examination.  
The examiner noted the March 2003 EMG that showed 
demyelinating sensory motor peripheral neuropathy in both 
legs.  The Veteran reported numbness, tingling, and burning 
in the feet from 1980, slightly worse on the left, now 
extending up to his hips.  The Veteran claimed to limp 
occasionally on both legs.  The Veteran's legs evidenced 
edema, with a pulse of 2 out of 4 at the knees and 1 out of 4 
at the ankles bilaterally.  Tendon reflexes were 2 out of 4 
at the knees and 1 out of 4 at the ankles.  Vibratory 
stimulation was normal, but there was diminished sensation to 
pinprick on both feet.  The stated impression was peripheral 
neuritis of the right and left leg secondary to diabetes.  
The examiner noted affected nerves were the peripheral nerves 
of the feet bilaterally, but that there was no muscle wasting 
or atrophy and that the joints were unaffected.

In July 2008 the Veteran was afforded a VA examination.  At 
that time the Veteran noted pain in his hips, feet, and 
thighs, some of which he associated with peripheral 
neuropathy.  On examination, the Veteran had absent deep 
tendon reflexes in the lower extremities, but his motor 
strength was uniformly 5 out of 5.  The examiner continued 
the previous diagnoses of peripheral neuropathy of the 
bilateral lower extremities.  During an August 2008 VA 
examination for the Veteran's spine disability, not currently 
on appeal, the Veteran's gait was noted as normal.  On 
examination, all lower extremity muscle groups were measured 
as 5 out of 5.  Sensation was intact to sharp/dull testing in 
all dermatomes of the lower extremities bilaterally, but 
there were absent reflexes in the lower extremities 
bilaterally.

Based on the aforementioned evidence, the Board concludes 
that the Veteran's right and left lower extremity peripheral 
neuropathy is no greater than mild, thus a rating greater 
than 10 percent each under DC 8520 is not warranted.  The 
medical evidence does not support a rating greater than 10 
percent rating under DC 8520 for mild incomplete paralysis of 
the sciatic nerve.  While the Veteran has been diagnosed with 
bilateral lower extremity peripheral neuropathy and there is 
evidence of decreased reflexes and sensation, physical 
examination has consistently ruled out muscular atrophy, 
decreased range of motion of the lower extremities, or 
weakness of the lower extremities.  During the August 2008 VA 
examination for the Veteran's disability, his gait was 
described as normal.  Furthermore, the Board notes that the 
Veteran has been encouraged by his treating physicians and 
physical therapists to exercise and to seek more activity.  
Therefore, it is clear that these disabilities are not so 
severe as to preclude the Veteran engaging in such activity.  
In short, the medical evidence as a whole supports a 
disability picture consistent with no more than mild 
incomplete paralysis of the sciatic nerve bilaterally.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for either the 
Veteran's service-connected right or left lower extremity 
peripheral neuropathy.  As the greater weight of evidence is 
against the claims, there is no doubt on this matter that 
could be resolved in his favor.

Diabetes mellitus

DC 7913 provides for ratings based on diabetes mellitus.  
Diabetes that requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet warrants a 20 percent 
evaluation.  A 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two complications that would not be compensable if 
separately rated.  A 100 percent disability rating requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913 (2008). 
 
The Veteran alleges his diabetic condition requires multiple 
daily insulin injections and a restricted diet.  The Veteran 
also testified that his diabetes mellitus causes drowsiness, 
hunger, and mood swings.  As the Veteran contends his 
diabetes mellitus affects his life more than anything else, 
he claims his current 20 percent rating does not adequately 
address the severity of his condition and that he is entitled 
to an increased rating. 
 
Initially, the Board notes that restrictions of activities 
due to diabetes mellitus must be objectively confirmed.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The 
pertinent inquiry, therefore, is whether there is medical, 
objective and probative evidence that the Veteran's diabetes 
mellitus requires restricted activities warranting an 
increased rating.  The Board concludes there is not.

The Veteran has been service-connected for his diabetes 
mellitus since October 1991 after being diagnosed with 
diabetes mellitus in approximately January 1989.  From the 
year prior to his claim, the Veteran has treatment records 
showing consistent insulin dependency and dietary 
restrictions.  In March 2004 the Veteran was afforded a VA 
examination for his diabetes mellitus.  The examiner 
indicated the Veteran currently was taking 70/30 insulin 
twice per day and that his blood sugar had been under fairly 
good control.  The examiner diagnosed the Veteran with 
diabetes mellitus, Type II now insulin dependent.  In July 
2005 the Veteran was afforded another VA examination.  The 
examiner noted the Veteran was taking 70/30 insulin twice per 
day.  The examiner also stated the Veteran followed a diet 
and that he exercised every day by walking.  The Veteran 
reported hypoglycemic attacks when his blood sugar level got 
down to 60, but that he had never been hospitalized for that 
problem.  In August 2006 the Veteran was afforded another VA 
examination.  The Veteran reported taking insulin multiple 
times per day and exercising for the past month, including 
one hour of aerobics and 20 minutes bicycling.  In January 
2007 the Veteran was afforded a VA examination, wherein he 
was noted to still be on insulin.  The Veteran exercised by 
swimming for 20 minutes twice per week.  The Veteran reported 
that he had not worked since 2003, when he was the director 
of a community development.  He claimed to be getting 
progressively weaker and that his level of vitality was only 
40 percent of normal.  The Veteran received another VA 
examination in July 2008.  The Veteran reported last working 
in 2001 and stated he had been forced to leave the position 
as an executive director of a nonprofit corporation involved 
in community development because he could no longer do the 
physical aspects of the job, such as climbing up or under a 
house.  The Veteran reported episodes of hypoglycemia 
approximately 3 times per week, but no ketoacidosis.  The 
Veteran reported no hospitalizations for diabetes mellitus 
and that he followed a low carbohydrate diet.  The Veteran 
reported no restriction of activities on account of his 
diabetes.  In addition, the examiner concluded the Veteran 
was not unemployable due to his service-connected medical 
conditions, including diabetes mellitus. 
 
The Veteran's diabetic condition alone does not warrant a 
rating greater than 20 percent pursuant to DC 7913.  Although 
the Veteran's diabetes requires daily insulin and a 
restricted diet, the objective evidence does not indicate a 
restriction of activities or frequent hospitalizations due to 
hypoglycemic reaction.  Indeed, the July 2008 VA examiner 
specifically noted the Veteran had no restriction of his 
activities on account of his diabetes and that the Veteran 
had never been hospitalized for his diabetes mellitus.  
During his April 2009 Board hearing, moreover, the Veteran 
conceded that he had not been told to limit his activities 
because of his diabetes.  He also testified that he was 
treated for his diabetes mellitus at most once per month.  As 
there is no evidence of restricted activity, ketoacidosis, 
any periods of hospitalization, or bimonthly treatment 
visits, a higher rating is not warranted.   
 
Evaluation of the Veteran's condition under any other DC 
would not warrant a higher rating in the absence of 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition there under.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard 
to diabetic complications, the medical evidence indicates the 
Veteran's diabetes has caused additional disabilities, to 
include bilateral lower extremity peripheral neuropathy, 
discussed above, and erectile dysfunction.  However, the 
Veteran's peripheral neuropathy is compensably rated on its 
own, and, with respect to erectile dysfunction, he is 
currently receiving special monthly compensation based on 
loss of use of a creative organ.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected diabetes mellitus.  As the 
greater weight of evidence is against the claim, there is no 
doubt on this matter that could be resolved in his favor.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes mellitus is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's diabetes mellitus and bilateral lower extremity 
peripheral neuropathy with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
diabetes mellitus or bilateral lower extremity peripheral 
neuropathy.  Indeed, there is no indication the Veteran has 
been hospitalized for these conditions at any time during the 
period under consideration in this appeal.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disabilities.  Although the Veteran has 
been unemployed since approximately 2001 or 2003, and he has 
argued that it is the result of his service-connected 
disability, there is no objective evidence of record that he 
is unemployed due to his diabetes mellitus or bilateral lower 
extremity peripheral neuropathy.  Indeed, the July 2008 VA 
examiner considered the extent of the Veteran's 
unemployability due to his diabetes and bilateral lower 
extremity peripheral neuropathy and concluded the Veteran, 
"is not unemployable due to his service-connected medical 
conditions."  While the Board has considered the Veteran's 
lay assertions, the Board ultimately places more probative 
weight on the opinion of the competent health care specialist 
discussed above.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 




ORDER

Entitlement to an increased evaluation greater than 10 
percent for peripheral neuropathy, right lower extremity, is 
denied.

Entitlement to an increased evaluation greater than 10 
percent for peripheral neuropathy, left lower extremity, is 
denied.

Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a carpal tunnel syndrome.  Essentially, the Veteran claims 
that he developed stiffness in his hands and fingers and 
later tingling beginning in approximately 1972 in service.  
The Veteran asserts he complained of these symptoms during 
service, but the problems were consistently termed 
musculoskeletal in nature.  After service the Veteran 
contends he was diagnosed with carpal tunnel syndrome.  After 
a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of this claim. 
 
The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board notes the Veteran's service treatment 
records include express reports of bilateral wrist problems.  
For example, a March 1976 report of medical examination 
includes reports of swollen and painful wrist joints.  In 
September 1990, the Veteran reported tenderness of the right 
middle and ring fingers.  In the Veteran's February 1991 
report of medical history he reported joint pain in the hands 
and fingers, which the examiner attributed to arthritis.  The 
Veteran concedes, and the record reflects, some of his 
reported finger problems are attributable to a previous 
fracture.  

After service, the claims file includes a March 2003 EMG of 
the right arm that indicated probable carpal tunnel syndrome.  
The Board notes the Veteran has received multiple VA 
examinations for the upper extremities; however, these 
examinations only considered the extent of the Veteran's 
service-connected bilateral upper extremity peripheral 
neuropathy and did not specifically clarify whether or not 
the Veteran also had carpal tunnel syndrome related to 
service.

As there is evidence of in-service problems with the 
Veteran's fingers and wrists and there is a post-service 
diagnosis of probable right upper extremity carpal tunnel 
syndrome, the Board finds that a VA examination is warranted 
to clarify the nature and etiology of the claimed disability.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from April 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Dallas, Texas 
and Fort Worth, Texas outpatient clinic 
from April 2007 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
carpal tunnel syndrome.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner should take specific note of 
the April 2003 EMG findings of probable 
carpal tunnel syndrome of the right wrist.  
After reviewing the file, and conducting a 
thorough physical examination, as well as 
any diagnostic studies deemed necessary, 
the examiner should offer an opinion as to 
whether the Veteran does have unilateral 
or bilateral carpal tunnel syndrome or any 
other disability of the upper extremities 
not currently service-connected and, if 
so, whether the disability had its onset 
during military service or was caused or 
aggravated by some incident of service, to 
include any service-connected 
disabilities, or is otherwise related to 
service.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above is complete, 
readjudicate the Veteran's claim for 
service connection for carpal tunnel 
syndrome.  If the claim remains denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


